Tilson, Judge:
These appeals have been submitted for decision upon a stipulation to the effect that certain items of the merchandise-are similar in all material respects to those involved in United States v. *695Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of such items less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases represent the export value of such items, and that, there were no higher foreign values therefor at or about the dates of exportation.
On the agreed facts, and the cited authority, I find and hold the proper dutiable value of the rayon mats covered by said appeals to be the values found by the appraiser, less any additipns made by the importer by reason of the so-called Japanese consumption tax. Judgment will he rendered accordingly.